DETAILED ACTION
Applicant’s response, received, 02/02/2021, to the previously presented office action has been considered and made of record. Claims 1-18 and 20-21 are pending further examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, received on 10/07/2020, with respect to the previously presented 35 USC 103 prior art rejection of claims 1-20  and the currently presented amended claims 1-18 and 20-21 have been considered and have been determined to be persuasive. Applicant’s arguments are persuasive with respect to the previously presented 35 USC 103 prior art rejection and the currently amended claimset, because the amended claim limitations of the independent claims have incorporated subject matter not disclosed by the previously presented prior art of the 35 USC 103 rejection.  Therefore, the previously presented 35 USC 103 prior art rejection of all the claims have been withdrawn.




Reasons for Allowance
Claims 1-18 and 20-21 (renumbered 1-20 for issue) are allowed.
The following is an examiner’s statement of reasons for allowance: The amendment of independent claims 1, 8, and 15 have incorporated claim subject matter drawn to the specifics of the normalization circuit hardware and the implementation thereof “a normalization circuit implemented in hardware configured to compute……data, the normalization circuit comprising a register circuit configured to store operation parameters received in a configuration cycle.” that were not disclosed by the previously presented combination of prior art presented in the rejection of each of said claims. Furthermore, neither the previously cited references, known prior art, or reasonable combinations thereof have further disclosed the currently presented hardware circuit implementation of convolution filtering and normalization required by the presented independent claim limitations. For at least the above reasoning: Independent claims 1, 8, 15, and their corresponding dependent claims 2-7. 9-14. 16-18, and 21 are in condition for allowance over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321.  The examiner can normally be reached on 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        




/KIM Y VU/Supervisory Patent Examiner, Art Unit 2666